USDC SDNY
LAW OFFICE OF DARRYN G. SOLOTOFF DOCUMENT

ATTORNEYS AT LAW ELECTRONICALLY FILED

DOC 4: a
DATE FILED: 2/11/2020

 

 

February 9, 2020

VIA ECF AND EMAIL

Hon. Judge Analisa Torres
United States District Court
Southern District of New York

500 Pearl Street
New York, New York 10007

Re: Evelina Calcano v. Vera Bradley
Case No.: 1:19-cv-11444-AT

Dear Judge Torres:

This firm is counsel to Plaintiff Evelina Calcano in the above-referenced matter.
Per Your Honor’s Individual Rules: (i) this matter is scheduled for an Initial Conference
on February 18, 2020; (ii) Plaintiff's counsel will be away on a previously planned family
trip to Florida during the week of the originally scheduled Initial Conference (proof of
flight itinerary will be provided on request); (iii) one previous request was made seeking
an adjournment of the Initial Conference (DK#7); (iv) the previous request seeking an
adjournment of the Initial Conference was denied by Your Honor (DK#8); and (v)
Defendant has not provided Plaintiff with consent to the request for an adjournment
because, to date, no notice of appearance or extension request has been filed by Defendant.
The parties have not had any communication. Plaintiffs counsel is still in the process of
effectuating service on the Defendant. Based on the above, Plaintiff respectfully requests
Your Honor grant a request for an adjournment to a date on or about the week of March
23, 2020, or a date convenient to the court.

Thank you for your kind consideration of this request.

GRANTED. The initial pretrial conference Respectfully submitted,
scheduled for February 18, 2020 is ADJOURNED /s/
to April 1, 2020, at 3:30 p.m. By March 25, 2020, Darryn G. Solotoff, Esq

the parties shall submit their joint letter and
proposed case management plan.

SO ORDERED. Cy -

Dated: February 11, 2020 ANALISA TORRES
New York, New York United States District Judge
